ORDER
Appellant Bill Rana appeals his workers’ compensation award made by the Labor and Industrial Relations Commission. That award found, after remand from an earlier appeal (Rana v. Landstar, 46 S.W.3d 614 (Mo.App.2001)), that Rana suffered from a compensable injury, assigning a 10% permanent partial disability of the body as a whole.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).